Exhibit 10.5

MERU NETWORKS, INC.

2010 STOCK INCENTIVE PLAN

NOTICE OF STOCK UNIT AWARD

You have been granted the following Stock Units representing Common Stock of
MERU NETWORKS, INC. (the “Company”) under the Company’s 2010 Stock Incentive
Plan (the “Plan”).

 

Name of Participant:   

 

Total Number of Stock Units Granted:   

 

Date of Grant:                                 ,              Vesting
Commencement Date:                                 ,              Vesting
Schedule:    [The Stock Units subject to this Award vest when you complete each
[12 months] of continuous Service as an Employee or a Consultant from the
Vesting Commencement Date.] [Sample language – actual vesting to be inserted.]

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Stock Units are granted under and governed by
the term and conditions of the Plan and the Stock Unit Agreement (the
“Agreement”), both of which are attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF PARTICIPANT]      MERU NETWORKS, INC.

 

     By:  

 

 

     Its:  

 

Print Name       



--------------------------------------------------------------------------------

MERU NETWORKS, INC.

2010 STOCK INCENTIVE PLAN

STOCK UNIT AGREEMENT

 

Payment for Stock Units    No cash payment is required for the Stock Units you
receive. You are receiving the Stock Units in consideration for Services
rendered by you. Vesting   

The Stock Units that you are receiving will vest in installments, as shown in
the Notice of Stock Unit Award.

 

No additional Stock Units vest after your Service as an Employee or a Consultant
has terminated for any reason.

Forfeiture   

If your Service terminates for any reason, then your Award expires immediately
as to the number of Stock Units that have not vested before the termination date
and do not vest as a result of termination.

 

This means that the unvested Stock Units will immediately be cancelled. You
receive no payment for Stock Units that are forfeited.

 

The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.

Leaves of Absence   

For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
of absence was approved by the Company in writing and if continued crediting of
Service is required by the terms of the leave or by applicable law. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock Unit
Award may be adjusted in accordance with the Company’s part-time work policy or
the terms of an agreement between you and the Company pertaining to your
part-time schedule.

Nature of Stock Units    Your Stock Units are mere bookkeeping entries. They
represent only the Company’s unfunded and unsecured promise to issue Shares on

 

-1-



--------------------------------------------------------------------------------

   a future date. As a holder of Stock Units, you have no rights other than the
rights of a general creditor of the Company. No Voting Rights or Dividends   
Your Stock Units carry neither voting rights nor rights to dividends. You, or
your estate or heirs, have no rights as a stockholder of the Company unless and
until your Stock Units are settled by issuing Shares. No adjustments will be
made for dividends or other rights if the applicable record date occurs before
your Shares are issued, except as described in the Plan. Stock Units
Nontransferable    You may not sell, transfer, assign, pledge or otherwise
dispose of any Stock Units. For instance, you may not use your Stock Units as
security for a loan. If you attempt to do any of these things, your Stock Units
will immediately become invalid. Settlement of Stock Units   

Each of your vested Stock Units will be settled when it vests.

 

At the time of settlement, you will receive one Share for each vested Stock
Unit; provided, however, that no fractional Shares will be issued or delivered
pursuant to the Plan or this Agreement, and the Committee will determine whether
cash will be paid in lieu of any fractional Share or whether such fractional
Share and any rights thereto will be canceled, terminated or otherwise
eliminated. In addition, the Shares are issued to you subject to the condition
that the issuance of the Shares not violate any law or regulation.

Withholding Taxes and Stock Withholding    No Shares will be distributed to you
unless you have made arrangements acceptable to the Company to pay withholding
taxes that may be due as a result of this Award or the settlement of the Stock
Units. These arrangements, at the sole discretion of the Company, may include
(a) having the Company withhold Shares that otherwise would be distributed to
you when the Stock Units are settled having a Fair Market Value equal to the
amount necessary to satisfy the minimum statutory withholding amount, or b) any
other arrangement approved by the Company. The Fair Market Value of any Shares
withheld, determined as of the date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the withholding taxes. You
also authorize the Company, or your actual employer, to satisfy all withholding
obligations of the Company or your actual employer with respect to this Award
from your wages or other cash compensation payable to you by the Company or your
actual employer. Restrictions on Resale    You agree not to sell any Shares at a
time when applicable laws, Company policies or an agreement between the Company
and its underwriters prohibit a sale. This restriction will apply as long as
your Service continues and for such period of time after the

 

-2-



--------------------------------------------------------------------------------

   termination of your Service as the Company may specify. No Retention Rights
   Neither your Award nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause. Adjustments    In the event of a stock split, a
stock dividend or a similar change in Company Shares, the number of Stock Units
covered by this Award shall be adjusted pursuant to the Plan. Successors and
Assigns    Except as otherwise provided in the Plan or this Agreement, every
term of this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legatees, legal representatives,
successors, transferees and assigns. Notice    Any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon the earliest of personal delivery, receipt or the third full day
following mailing with postage and fees prepaid, addressed to the other party
hereto at the address last known in the Company’s records or at such other
address as such party may designate by ten (10) days’ advance written notice to
the other party hereto. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of Delaware (without regard to their
choice-of-law provisions). The Plan and Other Agreements    The text of the Plan
is incorporated in this Agreement by reference. All capitalized terms in this
Agreement shall have the meanings assigned to them in the Plan. This Agreement
and the Plan constitute the entire understanding between you and the Company
regarding this Award. Any prior agreements, commitments or negotiations
concerning this Award are superseded. This Agreement may be amended by the
Committee without your consent; however, if any such amendment would materially
impair your rights or obligations under the Agreement, this Agreement may be
amended only by another written agreement, signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

-3-



--------------------------------------------------------------------------------

MERU NETWORKS, INC.

2010 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of MERU
NETWORKS, INC. (the “Company”) under the Company’s 2010 Stock Incentive Plan
(the “Plan”):

 

Name of Optionee:    [Name of Optionee] Total Number of Option Shares Granted:
   [Total Number of Shares] Type of Option:    ¨  Incentive Stock Option   
¨  Nonstatutory Stock Option Exercise Price Per Share:    $               Grant
Date:    [Date of Grant] Vesting Commencement Date:    [Vesting Commencement
Date] Vesting Schedule:    [This Option becomes exercisable with respect to the
first 1/4th of the Shares subject to this Option when you complete 12 months of
continuous Service as an Employee or a Consultant from the Vesting Commencement
Date. Thereafter, this Option becomes exercisable with respect to an additional
1/48th of the Shares subject to this Option when you complete each additional
month of such Service.] [Vesting TBD by Bd or comm.] Expiration Date:   
[Expiration Date] This Option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement (the “Agreement”),
both of which are attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

OPTIONEE:      MERU NETWORKS, INC.

 

     By:  

 

Optionee’s Signature       

 

     Title:  

 

Optionee’s Printed Name       

MERU NETWORKS, INC.

NOTICE OF STOCK OPTION GRANT

 

- 1 -



--------------------------------------------------------------------------------

MERU NETWORKS, INC.

2010 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a nonstatutory option, as provided
in the Notice of Stock Option Grant. Even if this Option is designated as an
incentive stock option, it shall be deemed to be a nonstatutory option to the
extent required by the $100,000 annual limitation under Section 422(d) of the
Internal Revenue Code. Vesting    This Option becomes exercisable in
installments, as shown in the Notice of Stock Option Grant. This Option will in
no event become exercisable for additional Shares after your Service as an
Employee or a Consultant has terminated for any reason. Term    This Option
expires in any event at the close of business at Company headquarters on the day
before the 10th anniversary of the Grant Date, as shown on the Notice of Stock
Option Grant (fifth anniversary for a more than 10% stockholder as provided
under the Plan if this is an incentive stock option). This Option may expire
earlier if your Service terminates, as described below. Regular Termination   
If your Service terminates for any reason except death or “Total and Permanent
Disability” (as defined in the Plan), then this Option will expire at the close
of business at Company headquarters on the date three (3) months after the date
your Service terminates (or, if earlier, the Expiration Date). The Company
determines when your Service terminates for this purpose and all purposes under
the Plan and its determinations are conclusive and binding on all persons. Death
   If your Service terminates because of death, then this Option will expire at
the close of business at Company headquarters on the date 12 months after the
date your Service terminates (or, if earlier, the Expiration Date). During that
period of up to 12 months, your estate or heirs may exercise the Option.
Disability    If your Service terminates because of your Total and Permanent
Disability, then this Option will expire at the close of business at Company
headquarters on the date 12 months after the date your Service terminates (or,
if earlier, the Expiration Date). Leaves of Absence    For purposes of this
Option, your Service does not terminate when you go on a military leave, a sick
leave or another bona fide leave of absence, if the leave was approved by the
Company in writing and if continued crediting of Service is required by the
terms of the leave or by applicable law. But your Service terminates when the
approved leave ends, unless

MERU NETWORKS, INC.

STOCK OPTION AGREEMENT

 

- 1 -



--------------------------------------------------------------------------------

   you immediately return to active work.    If you go on a leave of absence,
then the vesting schedule specified in the Notice of Stock Option Grant may be
adjusted in accordance with the Company’s leave of absence policy or the terms
of your leave. If you commence working on a part-time basis, then the vesting
schedule specified in the Notice of Stock Option Grant may be adjusted in
accordance with the Company’s part-time work policy or the terms of an agreement
between you and the Company pertaining to your part-time schedule. Restrictions
on Exercise    The Company will not permit you to exercise this Option if the
issuance of Shares at that time would violate any law or regulation. The
inability of the Company to obtain approval from any regulatory body having
authority deemed by the Company to be necessary to the lawful issuance and sale
of the Company stock pursuant to this Option shall relieve the Company of any
liability with respect to the non-issuance or sale of the Company stock as to
which such approval shall not have been obtained. Notice of Exercise    When you
wish to exercise this Option you must provide a notice of exercise form in
accordance with such procedures as are established by the Company and
communicated to you from time to time. Any notice of exercise must specify how
many Shares you wish to purchase and how your Shares should be registered. The
notice of exercise will be effective when it is received by the Company. If
someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so. Form of
Payment    When you submit your notice of exercise, you must include payment of
the Option exercise price for the Shares you are purchasing. Payment may be made
in the following form(s):    •    Your personal check, a cashier’s check or a
money order.    •    Certificates for Shares that you own, along with any forms
needed to effect a transfer of those Shares to the Company. The value of the
Shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering Shares, you may
attest to the ownership of those Shares on a form provided by the Company and
have the same number of Shares subtracted from the Shares issued to you upon
exercise of the Option. However, you may not surrender or attest to the
ownership of Shares in payment of the exercise price if your action would cause
the Company to recognize a compensation expense (or additional compensation
expense) with respect to this Option for financial reporting purposes.    •   
By delivery on a form approved by the Company of an irrevocable direction to a
securities broker approved by the Company to sell all or part of the Shares that
are issued to you when you exercise this Option and to deliver to the Company
from the sale proceeds an amount

MERU NETWORKS, INC.

STOCK OPTION AGREEMENT

 

- 2 -



--------------------------------------------------------------------------------

      sufficient to pay the Option exercise price and any withholding taxes. The
balance of the sale proceeds, if any, will be delivered to you. The directions
must be given by providing a notice of exercise form approved by the Company.   
•    By delivery on a form approved by the Company of an irrevocable direction
to a securities broker or lender approved by the Company to pledge Shares that
are issued to you when you exercise this Option as security for a loan and to
deliver to the Company from the loan proceeds an amount sufficient to pay the
Option exercise price and any withholding taxes. The directions must be given by
providing a notice of exercise form approved by the Company.    •    Any other
form permitted by the Committee in its sole discretion.    Notwithstanding the
foregoing, payment may not be made in any form that is unlawful, as determined
by the Committee in its sole discretion. Withholding Taxes and Stock Withholding
   You will not be allowed to exercise this Option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this Award or the Option exercise. These arrangements, at the sole
discretion of the Company, may include (a) having the Company withhold Shares
that otherwise would be issued to you when you exercise this Option having a
Fair Market Value equal to the amount necessary to satisfy the minimum statutory
withholding amount, or b) any other arrangement approved by the Company. The
Fair Market Value of any Shares withheld, determined as of the effective date of
the Option exercise, will be applied as a credit against the withholding taxes.
You also authorize the Company, or your actual employer, to satisfy all
withholding obligations of the Company or your actual employer with respect to
this Award from your wages or other cash compensation payable to you by the
Company or your actual employer. Restrictions on Resale    You agree not to sell
any Shares at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale. This restriction will
apply as long as your Service continues and for such period of time after the
termination of your Service as the Company may specify. Transfer of Option    In
general, only you can exercise this Option prior to your death. You may not
sell, transfer, assign, pledge or otherwise dispose of this Option, other than
as designated by you by will or by the laws of descent and distribution, except
as provided below. For instance, you may not use this Option as security for a
loan. If you attempt to do any of these things, this Option will immediately
become invalid. You may in any event dispose of this Option in your will.
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your Option in
any other way.

MERU NETWORKS, INC.

STOCK OPTION AGREEMENT

 

- 3 -



--------------------------------------------------------------------------------

   However, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this Option as a gift to one or more family members. For
purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), any
individual sharing your household (other than a tenant or employee), a trust in
which one or more of these individuals have more than 50% of the beneficial
interest, a foundation in which you or one or more of these persons control the
management of assets, and any entity in which you or one or more of these
persons own more than 50% of the voting interest.    In addition, if this Option
is designated as a nonstatutory stock option in the Notice of Stock Option
Grant, then the Committee may, in its sole discretion, allow you to transfer
this option to your spouse or former spouse pursuant to a domestic relations
order in settlement of marital property rights.    The Committee will allow you
to transfer this Option only if both you and the transferee(s) execute the forms
prescribed by the Committee, which include the consent of the transferee(s) to
be bound by this Agreement. Retention Rights    Neither your Option nor this
Agreement gives you the right to be employed or retained by the Company or a
subsidiary of the Company in any capacity. The Company and its subsidiaries
reserve the right to terminate your Service at any time, with or without cause.
Stockholder Rights    Your Options carry neither voting rights nor rights to
dividends. You, or your estate or heirs, have no rights as a stockholder of the
Company unless and until you have exercised this Option by giving the required
notice to the Company and paying the exercise price. No adjustments will be made
for dividends or other rights if the applicable record date occurs before you
exercise this Option, except as described in the Plan. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Company Shares,
the number of Shares covered by this Option and the exercise price per Share
shall be adjusted pursuant to the Plan. Successors and Assigns    Except as
otherwise provided in the Plan or this Agreement, every term of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, legatees, legal representatives, successors, transferees and
assigns. Notice    Any notice required or permitted under this Agreement shall
be given in writing and shall be deemed effectively given upon the earliest of
personal delivery, receipt or the third full day following mailing with postage
and fees prepaid, addressed to the other party hereto at the address last known
in the Company’s records or at such other address as such party may

MERU NETWORKS, INC.

STOCK OPTION AGREEMENT

 

- 4 -



--------------------------------------------------------------------------------

   designate by ten (10) days’ advance written notice to the other party hereto.
Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware (without regard to their choice-of-law provisions).

The Plan and

Other Agreements

   The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in the Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Option. Any prior agreements,
commitments or negotiations concerning this Option are superseded. This
Agreement may be amended by the Committee without your consent; however, if any
such amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

MERU NETWORKS, INC.

STOCK OPTION AGREEMENT

 

- 5 -



--------------------------------------------------------------------------------

MERU NETWORKS, INC.

2010 STOCK INCENTIVE PLAN

NOTICE OF CASH EXERCISE OF STOCK OPTION

 

OPTIONEE INFORMATION:     Name:   

 

    Social Security Number:   

 

Address:   

 

    Employee Number:   

 

OPTION INFORMATION:       Date of Grant:                        , 200       Type
of Stock Option: Exercise Price per Share: $               ¨    Nonstatutory
(NSO)

Total number of Shares of MERU NETWORKS, INC.

(the “Company”) covered by option:                     

  ¨    Incentive (ISO)

Number of Shares of the Company for which option is being exercised
now:            (“Purchased Shares”).

Total exercise price for the Purchased Shares: $             

Form of payment enclosed:

 

¨    Check for $            , payable to “Meru Networks, Inc.”

Name(s) in which the Purchased Shares should be registered:

 

 

      

 

The certificate for the Purchased Shares should be sent to the following
address:  

 

 

 

 

 

 

 

ACKNOWLEDGMENTS:

 

1. I understand that all sales of Purchased Shares are subject to compliance
with the Company’s policy on securities trades.

 

2. I hereby acknowledge that I received and read a copy of the prospectus
describing the Company’s 2009 Stock Incentive Plan and the tax consequences of
an exercise.

 

3. In the case of a nonstatutory option, I understand that I must recognize
ordinary income equal to the spread between the fair market value of the
Purchased Shares on the date of exercise and the exercise price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.

 

4. In the case of an incentive stock option, I agree to notify the Company if I
dispose of the Purchased Shares before I have met both of the tax holding
periods applicable to incentive stock options (that is, if I make a
disqualifying disposition).

 

SIGNATURE AND DATE:   

 

                            , 200    

MERU NETWORKS, INC.

STOCK OPTION AGREEMENT

 

- 1 -



--------------------------------------------------------------------------------

MERU NETWORKS, INC.

2010 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted the following Restricted Shares of Common Stock of MERU
NETWORKS, INC. (the “Company”) under the Company’s 2010 Stock Incentive Plan
(the “Plan”):

 

Date of Grant:    [Date of Grant] Name of Recipient:    [Name of Recipient]

Total Number of Shares Granted:

   [Total Shares] Fair Market Value per Share:    $[Value Per Share] Total Fair
Market Value Of Award:    $[Total Value] Vesting Commencement Date:   
[                    ] Vesting Schedule:    [The Shares subject to this Award
vest when you complete twelve months of continuous Service as an Employee or a
Consultant from the Vesting Commencement Date.] [Sample language – actual
vesting to be inserted.]

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Restricted Shares are granted under and
governed by the term and conditions of the Plan and the Restricted Stock
Agreement (the “Agreement”), both of which are attached to and made a part of
this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF RECIPIENT]      MERU NETWORKS, INC.

 

     By:  

 

     Title:  

 

      

MERU NETWORKS, INC.

NOTICE OF RESTRICTED STOCK AWARD

 

- 1 -



--------------------------------------------------------------------------------

MERU NETWORKS, INC.

2010 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Payment For Shares    No cash payment is required for the Shares you receive.
You are receiving the Shares in consideration for Services rendered by you.
Vesting    The Shares that you are receiving will vest in installments, as shown
in the Notice of Restricted Stock Award.    No additional Shares vest after your
Service as an Employee or a Consultant has terminated for any reason. Shares
Restricted    Unvested Shares will be considered “Restricted Shares.” Except to
the extent permitted by the Committee, you may not sell, transfer, assign,
pledge or otherwise dispose of Restricted Shares. Forfeiture    If your Service
terminates for any reason, then your Shares will be forfeited to the extent that
they have not vested before the termination date and do not vest as a result of
termination. This means that the Restricted Shares will immediately revert to
the Company. You receive no payment for Restricted Shares that are forfeited.
The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons. Leaves Of Absence    For purposes of this Award, your Service does not
terminate when you go on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work.    If you go on a leave of absence, then
the vesting schedule specified in the Notice of Restricted Stock Award may be
adjusted in accordance with the Company’s leave of absence policy or the terms
of your leave. If you commence working on a part-time basis, then the vesting
schedule specified in the Notice of Restricted Stock Award may be adjusted in
accordance with the Company’s part-time work policy or the terms of an agreement
between you and the Company pertaining to your part-time schedule. Stock
Certificates    The certificates for the Restricted Shares have stamped on them
a special legend referring to the forfeiture restrictions. In addition to or in
lieu of imposing the legend, the Company may hold the certificates in escrow. As
your vested percentage increases, you may request (at

MERU NETWORKS, INC.

RESTRICTED STOCK AGREEMENT

 

- 1 -



--------------------------------------------------------------------------------

   reasonable intervals) that the Company release to you a non-legended
certificate for your vested Shares. Stockholder Rights    During the period of
time between the date of grant and the date the Restricted Shares become vested,
you shall have all the rights of a stockholder with respect to the Restricted
Shares except for the right to transfer the Restricted Shares, as set forth
above. Accordingly, you shall have the right to vote the Restricted Shares and
to receive any cash dividends paid with respect to the Restricted Shares.
Withholding Taxes    No Shares will be released to you unless you have made
arrangements acceptable to the Company to pay withholding taxes that may be due
as a result of this Award or the vesting of the Shares. These arrangements, at
the sole discretion of the Company, may include (a) having the Company withhold
Shares that otherwise would be released to you when they vest having a Fair
Market Value equal to the amount necessary to satisfy the minimum statutory
withholding amount, or b) any other arrangement approved by the Company. The
Fair Market Value of any Shares withheld, determined as of the date when taxes
otherwise would have been withheld in cash, will be applied as a credit against
the withholding taxes. You also authorize the Company, or your actual employer,
to satisfy all withholding obligations of the Company or your actual employer
with respect to this Award from your wages or other cash compensation payable to
you by the Company or your actual employer. Restrictions On Resale    You agree
not to sell any Shares at a time when applicable laws, Company policies or an
agreement between the Company and its underwriters prohibit a sale. This
restriction will apply as long as your Service continues and for such period of
time after the termination of your Service as the Company may specify. No
Retention Rights    Neither your Award nor this Agreement gives you the right to
be employed or retained by the Company or a subsidiary of the Company in any
capacity. The Company and its subsidiaries reserve the right to terminate your
Service at any time, with or without cause. Adjustments    In the event of a
stock split, a stock dividend or a similar change in Company Shares, or a merger
or a reorganization of the Company, the forfeiture provisions described above
will apply to all new, substitute or additional securities or other assets to
which you are entitled by reason of your ownership of the Shares. Successors and
Assigns    Except as otherwise provided in the Plan or this Agreement, every
term of this Agreement shall be binding upon and inure to the benefit

MERU NETWORKS, INC.

RESTRICTED STOCK AGREEMENT

 

- 2 -



--------------------------------------------------------------------------------

   of the parties hereto and their respective heirs, legatees, legal
representatives, successors, transferees and assigns. Notice    Any notice
required or permitted under this Agreement shall be given in writing and shall
be deemed effectively given upon the earliest of personal delivery, receipt or
the third full day following mailing with postage and fees prepaid, addressed to
the other party hereto at the address last known in the Company’s records or at
such other address as such party may designate by ten (10) days’ advance written
notice to the other party hereto. Applicable Law    This Agreement will be
interpreted and enforced under the laws of the State of Delaware (without regard
to their choice-of-law provisions).

The Plan and Other

Agreements

   The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in this Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Award. Any prior agreements,
commitments or negotiations concerning this Award are superseded. This Agreement
may be amended by the Committee without your consent; however, if any such
amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

MERU NETWORKS, INC.

RESTRICTED STOCK AGREEMENT

 

- 3 -